Exhibit 10.5

 

Ironwood Pharmaceuticals, Inc.

2019 Non-Employee Director Compensation Policy

 

Effective as of the date immediately preceding the date of the 2019 annual
meeting of stockholders of Ironwood Pharmaceuticals, Inc. (the “Company) (the
“Effective Date”), each individual who provides services to the Company as a
member of its Board of Directors (the “Board”), other than a director who is
employed by the Company or a subsidiary of the Company (a “Non-Employee
Director”), will be entitled to receive the following compensation:

 

 

 

 

 

Type of

Compensation

Amount and

Form of Payment

Annual retainer

$50,000 ($80,000 for the chair of the Board)

Additional annual retainer for members of the Audit Committee

$10,000 ($20,000 for the chair)

Additional annual retainer for members of the Compensation and HR Committee

$7,500 ($15,000 for the chair)

Additional annual retainer for members of the Governance and Nominating
Committee

$5,000 ($10,000 for the chair)

Initial equity award

Each Non-Employee Director who is first elected to the Board following the
Effective Date will, upon his or her initial election to the Board, be granted
restricted shares of the Company’s Class A common stock (“Restricted Stock”)
having a grant date fair value of $250,000, determined based on the average
closing price of the Company’s Class A common stock on the NASDAQ Global Select
Market (or the stock exchange on which the Company’s Class A common stock is
being actively traded) for the six months preceding the month in which the award
is granted, as may be adjusted by the Board (the “Average Stock Price”), rounded
down to the nearest whole share.  For example, if the award is being granted on
May 29, 2019, the Average Stock Price is the average closing price of the
Company’s Class A common stock on the NASDAQ Global Select Market (or the stock
exchange on which the Company’s Class A common stock is being actively traded)
from November 1, 2018 – April 30, 2019.

 

Such award will vest in three equal annual installments on the first three
anniversaries of the date of grant, subject to the Non-Employee Director’s
continued service on the Board through each applicable vesting date. For
clarity, if a Non-Employee Director ceases serving as a member of the Board at
any time prior to the date on which the award of Restricted Stock is fully
vested, any shares of Restricted Stock that remain unvested on the date of such
Non-Employee Director’s termination of service will be forfeited on the date of
such termination of service.






Annual equity award

Beginning with the 2019 annual meeting of stockholders of the Company (the “2019
Annual Meeting”), on the date of each annual meeting of stockholders of the
Company, each Non-Employee Director shall be granted Restricted Stock having a
grant date fair value of $250,000, determined based on the Average Stock Price,
rounded down to the nearest whole share, provided, however, that such awards
made in connection with the 2019 Annual Meeting shall be granted on the date
immediately preceding the 2019 Annual Meeting. 

 

If a Non-Employee Director is initially elected to the Board other than at an
annual meeting of the stockholders of the Company, upon his or her initial
election to the Board (the “Start Date”), such Non-Employee Director shall be
granted an award of Restricted Stock equal to the number of shares of Restricted
Stock granted to the Non-Employee Directors in connection with the last annual
meeting of the stockholders of the Company preceding the Start Date multiplied
by a ratio equal to (i) 365 minus the number of days between the last annual
meeting of the stockholders of the Company preceding the Start Date and the
Start Date (ii) divided by 365. 

 

Such awards will vest in full on the date immediately preceding the date of the
next annual meeting of stockholders, subject to the Non-Employee Director’s
continued service on the Board through such vesting date. For clarity, if a
Non-Employee Director ceases serving as a member of the Board at any time prior
to the award’s vesting date, the award will be forfeited on the date of such
Non-Employee Director’s termination of service.

 

Cash Fees.  All cash fees will be payable in arrears on a quarterly basis on
March 15, June 15, September 15, and December 15 of each year (or if such date
is not a trading day, the last trading day preceding such date) (each, a “Grant
Date”) and will be prorated for any calendar quarter of partial service, based
on the number of calendar days during the quarter the Non-Employee Director was
a member of the Board, served on a committee, or served as Board or committee
chair, as applicable. 

 

Annual Election to Receive Cash or Stock.  Each Non-Employee Director may elect
to receive fully vested shares of the Company’s Class A common stock (each, a
“Stock Grant”), at no cash cost to the Non-Employee Director, in lieu of his or
her annual cash retainer and any additional cash retainers for Board chair,
committee or committee chair service set forth above.  If a Stock Grant is so
elected, the shares shall automatically be issued to the Non-Employee Director
as of the applicable Grant Date without further action by the Board.  The number
of shares of the Company’s Class A common stock to be issued will be determined
by dividing the applicable cash retainer(s) the Non-Employee Director would be
eligible to receive on such Grant Date, by the Fair Market Value (as defined in
the Equity Incentive Plan) of a share of the Company’s Class A common stock on
the Grant Date, rounded down to the nearest whole share. 

 

Any election to receive Company Class A common stock in lieu of a cash retainer
must be received by the Company prior to January 1 of the year with respect to
which the election is effective, except as otherwise





2




permitted by the Company.  In the event that a Non-Employee Director has not
submitted his or her election for the applicable year by December 31 of the
preceding year, then the election of such Non-Employee Director shall be deemed
the same as the election made by such Non-Employee Director for the prior
year.  If a Non-Employee Director has never made an election, all such retainer
amounts shall be paid in cash.

 

Equity Grants.  Each award of Restricted Stock and Stock Grants, other than
those awards of Restricted Stock granted in connection with the 2019 Annual
Meeting, will be subject to the terms and conditions of the Company’s 2019
Equity Incentive Plan (or any successor plan) (the “Equity Incentive Plan”),
including any individual limits contained therein, with respect to Non-Employee
Directors and otherwise, and transfer restrictions, and, in the case of a
Restricted Stock Award, a Restricted Stock agreement thereunder.  Each award of
Restricted Stock granted in connection with the 2019 Annual Meeting will be
subject to the terms and conditions of the Company’s Amended and Restated 2010
Employee, Director and Consultant Equity Incentive Plan (the “2010 Plan”),
including any individual limits contained therein, with respect to Non-Employee
Directors and otherwise, and transfer restrictions, and a Restricted Stock
agreement thereunder.  Each award of Restricted Stock that is then outstanding
will vest in full upon the Non-Employee Director’s death or (i) if the award of
Restricted Stock was granted under the Equity Incentive Plan, upon a Covered
Transaction (as defined in the Equity Incentive Plan) following which the
Non-Employee Director is not appointed to the board of directors of the
surviving entity, and (ii) if the award of Restricted Stock was granted under
the 2010 Plan, upon a Corporate Transaction (as defined in the 2010 Plan),
following which the Non-Employee Director is not appointed to the board of
directors of the surviving entity.  Directors will be responsible for the
satisfaction of any state or federal income taxation liabilities resulting from
each award of Restricted Stock and Stock Grants.  Each award of Restricted Stock
or Stock Grants shall be rounded down to the nearest whole number of shares so
that no fractional shares shall be issued, and no cash shall be paid in lieu of
fractional shares.

 

Stock Ownership Requirements.  Each Non-Employee Director must accumulate and
continuously hold shares of the Company’s Class A common stock with a value
equal to or greater than three (3) times the amount of the then-current annual
retainer paid to the Non-Employee Director for service on the Board (excluding
additional Board chair, committee, or committee chair retainers, if
any).  Non-Employee Directors are required to achieve the applicable level of
ownership by the later of (a) two years from the Effective Date and (b) two
years from the date the individual first became a Non-Employee Director (the
“Ownership Date”).

 

Interests that count towards satisfaction of these stock ownership requirements
include shares of the Company’s Class A common stock owned by the Non-Employee
Director under the definition of “beneficial ownership” under the Securities
Exchange Act of 1934 or the Treasury Regulations and guidance
thereunder.  Notwithstanding the foregoing, unexercised stock options and/or
unvested equity awards do not count towards satisfaction of the stock ownership
requirements.

 

Compliance with the stock ownership requirements will be measured on the date of
the annual meeting of stockholders of the Company each year (each, a
“Measurement Date”), based on the annual retainer then in effect for
Non-Employee Directors. The value of shares of the Company’s Class A common
stock will be based on the average closing price of the Company’s Class A common
stock on the NASDAQ Global Select Market (or the stock exchange on which the
Company’s Class A common stock is being actively traded) for the six months
preceding the month in which the Measurement Date occurs.

 

Following the Ownership Date, until a Non-Employee Director holds the required
ownership level and if such Non-Employee Director does not hold the number of
shares of the Company’s Class A common stock to meet this requirement at any
time thereafter, such Non-Employee Director shall be required to retain 100% of
any shares of Company Class A common stock, net of shares sold to cover
applicable taxes and the payment of any exercise or purchase price (if
applicable), held or received upon the vesting or settlement





3




of equity awards or the exercise of stock options, in each case, in accordance
with the applicable award agreement.  Further, following the Ownership Date, to
the extent a Non-Employee Director does not a hold the number of shares of the
Company’s Class A common stock that meets this threshold, the Non-Employee
Director will be automatically deemed to have elected to receive his or her
annual cash retainer and any additional cash retainer for service as Board
chair, committee service, or service as a committee chair in the form of shares
of the Company’s Class A common stock in an amount that satisfies the threshold
shortfall. 

 

Expense Reimbursement.  In addition, Non-Employee Directors will be reimbursed
by the Company for reasonable travel and other expenses incurred in connection
with the Non-Employee Director’s attendance Board and committee meetings, in
accordance with the Company’s policies as in effect from time to time.

 

Employee Directors.  For the avoidance of doubt, directors who are employees of
the Company or one of its subsidiaries will not receive compensation for their
service as a director.

 

Administration.  This Non-Employee Director Compensation Policy shall be
administered by the Compensation and HR Committee of the Board.

 

Amendment and Termination.  The Board (or the Compensation and HR Committee
thereof if so delegated authority) may terminate or amend this Non-Employee
Director Compensation Policy at any time, including any amendments in the type
and amount of compensation provided herein.

4

